Citation Nr: 1454583	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO. 10-41 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to re-open a claim for entitlement to service connection for a duodenal ulcer.

2. Entitlement to service connection for duodenal ulcer.


REPRESENTATION

Veteran represented by:	Clark W. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  Unfortunately the transcript from that hearing was inaudible.  Subsequently, In an August 2014 correspondence, the Veteran was offered another hearing.  However, the Veteran responded in an October 2014 signed correspondence that he did not wish to appear for a new hearing and provided a statement in lieu of his testimony.

The issue of clear and unmistakable error in the previous April 2008 denial of the Veteran's claim for service connection for chloracne has been raised by the record in a September 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for duodenal ulcer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1. An August 1977 Board Decision denied the Veteran's claim to establish service connection for a duodenal ulcer.

2. Evidence received since the final August 1977 Board Decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a duodenal ulcer.


CONCLUSIONS OF LAW

1. The August 1977 Board Decision is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1977); currently, 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2014).
 
2. Evidence received to reopen the claim of entitlement to service connection for a duodenal ulcer is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In the decision below, the Board has reopened and remanded the Veteran's claim of entitlement to service connection for a duodenal ulcer.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to these issues no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.
II. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

Pertinently, the Veteran's duodenal ulcer claim was previously denied in the final August 1977 Board Decision in pertinent part because evidence of record did not reflect that the Veteran's pre-existing ulcer condition was aggravated during service.  The August 1977 Board Decision is final with respect to this claim.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1977); currently, 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2014).
With respect to the Veteran's duodenal ulcer, evidence received and obtained since the August 1977 decision includes the August 2010 affidavit in which the Veteran asserts that his ulcer condition was aggravated as a result of combat rations and inadequate medical care while in combat.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial, the issue of whether the Veteran's ulcer condition was aggravated during service.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been received to reopen the claims of entitlement to service connection for a duodenal ulcer.  On that basis, the claim is re-opened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a duodenal ulcer is re-opened, and to that extent only, the appeal is granted.


REMAND

After review of the claims file, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

The Veteran was previously afforded a VA examination in April 2008, the report of which has been associated with the claims file.  Following an examination and review of the record, the examiner concluded that the Veteran's ulcer pre-existed service and was not aggravated beyond the normal progression of the disease during service.  The Board finds this opinion to be inadequate for two reasons.  First, the examiner did not provide sufficient rationale on which to base his opinion, rather, he offers only a bare conclusion.  Second, the examiner did not utilize the required standard when reaching his conclusion, which is that the evidence clearly and unmistakably demonstrates that the Veteran's ulcer was not aggravated beyond the natural progression of the disease by service.  As such, remand is necessary in order to obtain a new opinion.

Additionally, a July 2010 inquiry indicates that the Veteran is in receipt of Social Security payments.  It is unclear from the record whether these are retirement or disability payments.  As such, a request to the Social Security Administration should be made to determine whether the Veteran is in receipt of disability payments, and if so, any associated records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration to determine whether the Veteran is in receipt of disability payments.  If so, obtain any evidence related to any disability determination.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his duodenal ulcer.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be conducted.  After examination and review of the entire record, the examiner is asked to opine as to the following:

Whether the Veteran's pre-existing ulcer was clearly and unmistakably not aggravated beyond the natural progression of the disease during service.

A full and complete rationale must accompany the requested opinion.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4. After completing the above and conducting any other development that may be indicated, the RO should re-adjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


